Case 3:20-cr-00007-JCH Document9 Filed 01/15/20 Page 1 of 16

 

got Gs U.S. Department of Justice

ihe ary

<i ‘yy

Pe ieee 3D United States Attorney

seat District of Connecticut

Connecticut Financial Center (203)821-3700
157 Church Street, 25" Floor Fax (203) 773-5376
New Haven, Connecticut 06510 www justice.gov/usao/ct

January 15, 2020

Susan R. Necheles
Hafetz & Necheles LLP
10 East 40th Street
A8th Floor

New York, NY 10016

Stanley A. Twardy, Jr.

Day Pitney LLP

One Stamford Plaza, 7th Floor
Stamford, CT 06901

Re: United States v. Chaim Stern
Case No.3: 20 CR 7 (JCH\

Dear Attorneys Necheles and Twardy:

This letter confirms the plea agreement between your client, Chaim Stern (the “defendant”),
and the United States Attorney’s Office for the District of Connecticut (the “Government’’) in this
criminal matter.

THE PLEA AND OFFENSE

In consideration for the benefits offered under this agreement, the defendant agrees to waive
his right to be indicted and to plead guilty to each count of a three-count information charging
violations of 18 U.S.C. § 664, 18 U.S.C. § 669, and 26 U.S.C. § 7202.

The defendant understands that, to be guilty of these offenses, the following essential
elements of each offense must be satisfied:
Case 3:20-cr-00007-JCH Document9 Filed 01/15/20 Page 2 of 16

January 15, 2020 Letter to Susan R. Necheles and Stanley A. Twardy
Page 2

Count One: 18 U.S.C. § 664

1. The defendant embezzled, stole, or unlawfully and willfully abstracted or converted to
his own use or the use of another, moneys, funds, securities, premiums, credits, property, or
other assets;

2. At the time of the theft, the property belonged to or was connected with the Bridgeport
Health Care Center, Inc. Retirement Plan (the “BHCC Pension Plan’); and

3. That the BHCC Pension Plan was an employee welfare benefit plan or employee
pension benefit plan or a fund connected therewith.

Count Two: 18 U.S.C. § 669

1. The defendant embezzled, stole, or otherwise without authority converted to the use of
any person other than the rightful owner, or intentionally misapplied any of the moneys, funds,
securities, premiums, credits, property, or other assets of the Bridgeport Health Care Center Inc.
Health Benefit Plan (the “BHCC Health Plan”);

2. The BHCC Health Plan was a “health care benefit program” as defined in 18 U.S.C.
§ 24(b);

3. The defendant acted knowingly and willfully; and

4, The amount stolen, embezzled, converted, or misapplied was greater than $100.
Count Three: 26 U.S.C. § 7202

1. The defendant had a duty to collect, account for, and pay over any tax;

2. The defendant failed to pay over such tax; and

3. The defendant acted willfully.

THE PENALTIES

Imprisonment

Violations of 18 U.S.C. § 664 and 26 U.S.C. § 7202 each carry a maximum penalty of 5
years of imprisonment. A violation of 18 U.S.C. § 669 carries a maximum penalty of 10 years of
imprisonment. Thus the total maximum term of imprisonment is 20 years.

Supervised Release

In addition, the Court may impose a term of supervised release of not more than 3 years on
each count of conviction, to begin after any term of imprisonment. 18 U.S.C. § 3583.
Case 3:20-cr-00007-JCH Document9 Filed 01/15/20 Page 3 of 16

January 15, 2020 Letter to Susan R. Necheles and Stanley A. Twardy
Page 3

The defendant understands that, should he violate any condition of supervised release, he
may be required to serve a further term of imprisonment of up to 2 years per violation pursuant to
18 U.S.C. § 3583 with no credit for time already spent on supervised release.

Fine

Violations of 18 U.S.C. § 664 and 18 U.S.C. § 669 each carry a maximum fine of $250,000.
A violation of 26 U.S.C. § 7202 carries a maximum fine of $10,000.

The defendant is also subject to the alternative fine provision of 18 U.S.C. § 3571. Under
this section, the maximum fine that may be imposed on the defendant is the greatest of the
following amounts: (1) twice the gross gain to the defendant resulting from the offense; (2) twice
the gross loss resulting from the offense; or (3) $250,000.

Special Assessment

In addition, the defendant is obligated by 18 U.S.C. § 3013 to pay a special assessment of
$100 on each count of conviction, for a total of $300. The defendant agrees to pay the special
assessment to the Clerk of the Court on the day the guilty plea is accepted.

Restitution

In addition to the other penalties provided by law, the Court must (for Counts One and Two)
and may (for Count Three) also order that the defendant make restitution under 18 U.S.C. §§ 3663
and 3663A, and the Government reserves its right to seek restitution on behalf of victims consistent
with the provisions of §§ 3663 and 3663A. The scope and effect of the order of restitution are set
forth in the attached Rider Concerning Restitution. Restitution is payable immediately unless
otherwise ordered by the Court. In any case in which the United States is a victim, the district court
will ensure that all other victims receive full restitution before the United States receives any
restitution. 18 U.S.C. § 3664(i).

Pursuant to 18 U.S.C. § 3663A(a)(3) and 3663(a)(3), the defendant agrees to make
restitution and to be ordered to make restitution, for all money that the defendant embezzled, stole,
or converted from the BHCC Pension Plan, regardless of whether that money is the subject of the
specific count of conviction. The defendant agrees that the total amount that he embezzled, stole or
converted is at least $4,103,828. The parties also agree that the defendant’s restitution obligation
for property embezzled, stolen, or converted from the BHCC Pension Plan should be offset by any
money returned to the BHCC Pension Plan following the discovery of the charged criminal
conduct, but that such return of money does not offset the applicable loss amount under the
Sentencing Guidelines.

Further pursuant to 18 U.S.C. § 3663A(a)(3) and 3663(a)(3), the defendant agrees to make
restitution, and to be ordered to make restitution, for all claims that remain unpaid by the BHCC
Health Plan, regardless of whether that money is the subject of the specific count of conviction.
The defendant’s obligation under this agreement shall include restitution to each individual and/or
entity that currently bear the losses from such unpaid claims, including but not limited to individual
Case 3:20-cr-00007-JCH Document9 Filed 01/15/20 Page 4 of 16

January 15, 2020 Letter to Susan R. Necheles and Stanley A. Twardy
Page 4

participants or beneficiaries, health care providers or institutions, or third party plan administrators
(collectively, the “health care restitution recipients”). In so agreeing, the defendant does not
concede that the health care restitution recipients are victims of a crime under 18 U.S.C. §§ 3663,
3663A, and 3771. Pursuant to 18 U.S.C. § 3664(j)(2), the parties agree that the defendant’s
restitution obligation to each such health care restitution recipient shall be reduced by any amount
that recipient recovers as compensatory damages for the same loss in any civil proceeding.

Pursuant to 18 U.S.C. § 3663, the defendant agrees that the Court should enter an order of
restitution to the Internal Revenue Service in the total amount of $2,461,372.10, representing the
employee portion of the employment taxes that the defendant willfully failed to pay in 2017
(Quarters 1 through 4) and 2018 (Quarters | and 2) and that he will sign the IRS forms deemed
necessary by the IRS to enable it to make assessment of the agreed-upon criminal restitution,
including agreeing to sign IRS Form 8821, “Tax Information Authorization.” The attached
stipulation of offense and relevant conduct sets out in detail the defendant’s tax obligations. The
defendant further agrees to allow the contents of his IRS criminal file to be given to civil attorneys
and support staff of the United States Attorney’s Office and the IRS to enable them to investigate
any taxes owed by the defendant, including, but not limited to, any civil penalties and interest.
With respect to disclosure of the criminal file to the above-listed individuals and entities, the
defendant waives any rights the defendant might hold under 26 U.S.C. §§ 6103, 7213, and Fed. R.
Crim. P. 6(e). The defendant further waives any other rights he might have to non-disclosure of
tax-related information. The defendant agrees as a special condition of probation or supervised
release that he will cooperate with the IRS to pay all outstanding taxes, interest, and penalties.

If the Court orders the defendant to pay restitution to the IRS for the failure to pay tax,
either directly as part of the sentence or as a condition of probation or supervised release, the IRS
will use the restitution order as the basis for a civil assessment. 26 U.S.C. § 6201(a)(4). The
defendant does not have the right to challenge the amount of this assessment. 26 U.S.C.

§ 6201(a)(4)(C). Neither the existence of a restitution payment schedule nor the defendant’s timely
payment of restitution according to that schedule will preclude the IRS from administrative
collection of the restitution-based assessment, including levy and distraint under 26 U.S.C. § 6331.

Interest, penalties and fines

Unless otherwise ordered, should the Court impose a fine or restitution of more than $2,500
as part of the sentence, interest will be charged on the unpaid balance of the fine or restitution not
paid within 15 days after the judgment date. 18 U.S.C. § 3612(). Other penalties and fines may
be assessed on the unpaid balance of a fine or restitution pursuant to 18 U.S.C. § 3572(h), (2) and

§ 3612(g).
Case 3:20-cr-00007-JCH Document9 Filed 01/15/20 Page 5 of 16

January 15, 2020 Letter to Susan R. Necheles and Stanley A. Twardy
Page 5

THE SENTENCING GUIDELINES

Applicability

The defendant understands that the Court is required to consider any applicable Sentencing
Guidelines as well as other factors enumerated in 18 U.S.C. § 3553(a) to tailor an appropriate
sentence in this case and is not bound by this plea agreement. The defendant agrees that the
Sentencing Guideline determinations will be made by the Court, by a preponderance of the
evidence, based upon input from the defendant, the Government, and the United States Probation
Office. The defendant further understands that he has no right to withdraw his guilty plea if his
sentence or the Guideline application is other than he anticipated, including if the sentence is
outside any of the ranges set forth in this agreement.

Acceptance of Responsibility

At this time, the Government agrees to recommend that the Court reduce by two levels the
defendant’s adjusted offense level under § 3E1.1(a) of the Sentencing Guidelines, based on the
defendant’s prompt recognition and affirmative acceptance of personal responsibility for the
offense. Moreover, should the defendant qualify for a decrease under § 3E1.1(a) and his offense
level determined prior to the operation of subsection (a) is level 16 or greater, the Government will
file a motion with the Court pursuant to § 3E1.1(b) which recommends that the Court reduce the
defendant’s Adjusted Offense Level by one additional level based on his prompt notification of his
intention to enter a plea of guilty. The defendant understands that the Court is not obligated to
accept the Government’s recommendations on the reductions.

The above-listed recommendations are conditioned upon the defendant’s affirmative
demonstration of acceptance of responsibility, by (1) truthfully admitting the conduct comprising
the offense(s) of conviction and truthfully admitting or not falsely denying any additional relevant
conduct for which the defendant is accountable under § 1B1.3 of the Sentencing Guidelines, and (2)
disclosing to the United States Attorney’s Office and the United States Probation Office a complete
and truthful financial statement detailing the defendant’s financial condition. The defendant
expressly authorizes the United States Attorney’s Office to obtain a credit report concerning the
defendant.

In addition, the Government expressly reserves the right to seek denial of the adjustment for
acceptance of responsibility if the defendant engages in any acts, unknown to the Government at the
time of the signing of this agreement, which (1) indicate that the defendant has not terminated or
withdrawn from criminal conduct or associations (§ 3E1.1 of the Sentencing Guidelines); (2) could
provide a basis for an adjustment for obstructing or impeding the administration of justice (§ 3C1.1
of the Sentencing Guidelines); or (3) constitute a violation of any condition of release. Moreover,
the Government reserves the right to seek denial of the adjustment for acceptance of responsibility
if the defendant seeks to withdraw his guilty plea or takes a position at sentencing, or otherwise,
which, in the Government’s assessment, is inconsistent with affirmative acceptance of personal
responsibility. The defendant understands that he may not withdraw his plea of guilty if, for the
reasons explained above, the Government does not make one or both of the recommendations or
seeks denial of the adjustment for acceptance of responsibility.
Case 3:20-cr-00007-JCH Document9 Filed 01/15/20 Page 6 of 16

January 15, 2020 Letter to Susan R. Necheles and Stanley A. Twardy
Page 6

Stipulation

Pursuant to § 6B1.4 of the Sentencing Guidelines, the defendant and the Government have
entered into the attached stipulation, which is a part of this plea agreement. The defendant
understands that this stipulation does not set forth all of the relevant conduct and characteristics that
may be considered by the Court for purposes of sentencing. The defendant understands that this
stipulation is not binding on the Court. The defendant also understands that the Government and
the United States Probation Office are obligated to advise the Court of any additional relevant facts
that subsequently come to their attention.

Guideline Stipulation

The parties agree as follows:

The Guidelines Manual in effect on the date of sentencing is used to determine the
applicable Guidelines range.

The defendant’s convictions are grouped as closely related counts pursuant to U.S.S.G.
§ 3D1.2(d).

The defendant’s base offense level under U.S.S.G. § 2B1.1(a)(2) is 6. That level is
increased by 18 because the loss exceeded $3.5 million but was less than $9.5 million. U.S.S.G.
§ 2B1.1(b)(1)(J). The level is further increased by 2 because the offense involved 10 or more
victims. U.S.S.G. § 2B1.1(b)(2)(A)(@i). The level is further increased by 2 because the offense
involved sophisticated means and the defendant intentionally engaged in or caused the conduct
constituting sophisticated means. U.S.S.G. § 2B1.1(b)(10)(C). That level is further increased by 2
because the defendant abused a position of private trust in a manner that significantly facilitated the
commission or concealment of the offense. U.S.S.G. § 3B1.3. 3 levels are subtracted under
U.S.S.G. § 3E1.1 for acceptance of responsibility, as noted above, resulting in a total offense level
of 27.

The defendant’s base offense level under U.S.S.G. § 2T1.6 is 24. That level is further
increased by 2 because the defendant abused a position of private trust in a manner that
significantly facilitated the commission or concealment of the offense. U.S.S.G. § 3B1.3. 3 levels
are subtracted under U.S.S.G. § 3E1.1 for acceptance of responsibility, as noted above, resulting in
a total offense level of 23.

Pursuant to U.S.S.G. § 3D1.3, because the resulting level is lower than the level under
§ 2B1.1, the Guidelines apply the result reached under § 2B1.1.

Based on an initial assessment, the parties agree that the defendant falls within Criminal
History Category I. The parties reserve the right to recalculate the defendant’s Criminal History
Category and corresponding sentencing ranges if this initial assessment proves inaccurate.
Case 3:20-cr-00007-JCH Document9 Filed 01/15/20 Page 7 of 16

January 15, 2020 Letter to Susan R. Necheles and Stanley A. Twardy
Page 7

A total offense level 27, assuming a Criminal History Category I, would result in a range of.
70 to 87 months of imprisonment (sentencing table) and a fine range of $25,000 to $250,000,
U.S.S.G. § 5E1.2(c)(3). The defendant is also subject to a supervised release term of 1 year to 3
years. U.S.S.G. § 5D1.2.

The Government and the defendant reserve their rights to seek a departure or a non-
Guidelines sentence, and both sides reserve their right to object to a departure or a non-Guidelines
sentence.

The defendant understands that the Court is not bound by this agreement on the Guideline
ranges specified above. The defendant further understands that he will not be permitted to
withdraw the guilty plea if the Court imposes a sentence outside any of the ranges set forth in this
agreement.

In the event the United States Probation Office or the Court contemplates any sentencing
calculations different from those stipulated by the parties, the parties reserve the right to respond to
any inquiries and make appropriate legal arguments regarding the proposed alternate calculations.
Moreover, the parties reserve the right to defend any sentencing determination, even if it differs
from that stipulated by the parties, in any post-sentencing proceeding.

Information to the Court

The Government reserves its right to address the Court with respect to an appropriate
sentence to be imposed in this case. Moreover, the Government will discuss the facts of this case,
including information regarding the defendant’s background and character, 18 U.S.C. § 3661, with
the United States Probation Office and will provide the Probation Officer with access to material in
its file, with the exception of grand jury material.

WAIVER OF RIGHTS

The defendant acknowledges and agrees that he is knowingly, intelligently, and voluntarily
waiving the following rights:

Waiver of Right to Indictment

The defendant understands that he has the right to have the facts of this case presented to a
federal grand jury, consisting of between sixteen and twenty-three citizens, twelve of whom would
have to find probable cause to believe that he committed the offense set forth in the information
before an indictment could be returned. The defendant acknowledges that he is waiving his right to
be indicted.

Waiver of Trial Rights and Consequences of Guilty Plea

The defendant understands that he has the right to be represented by an attorney at every
stage of the proceeding and, if necessary, one will be appointed to represent him.
Case 3:20-cr-00007-JCH Document9 Filed 01/15/20 Page 8 of 16

January 15, 2020 Letter to Susan R. Necheles and Stanley A. Twardy
Page 8

The defendant understands that he has the right to plead not guilty or to persist in that plea if
it has already been made, the right to a public trial, the right to be tried by a jury with the assistance
of counsel, the right to confront and cross-examine the witnesses against him, the right not to be
compelled to incriminate himself, the right to testify and present evidence, and the right to compel
the attendance of witnesses to testify in his defense. The defendant understands that by pleading
guilty he waives those rights and that, if the plea of guilty is accepted by the Court, there will not be
a further trial of any kind.

The defendant understands that, if he pleads guilty, the Court may ask him questions about
each offense to which he pleads guilty, and if he answers those questions falsely under oath, on the
record, and in the presence of counsel, his answers may later be used against him in a prosecution
for perjury or making false statements.

Waiver of Statute of Limitations

 

The defendant agrees that, should the conviction following defendant’s guilty plea be
vacated for any reason, then any prosecution that is not time-barred by the applicable statute of
limitations on the date of the signing of this plea agreement (including any indictment or counts the
Government has agreed to dismiss at sentencing pursuant to this plea agreement) may be
commenced or reinstated against the defendant, notwithstanding the expiration of the statute of
limitations between the signing of this plea agreement and the commencement or reinstatement of
such prosecution. The defendant agrees to waive all defenses based on the statute of limitations
with respect to any prosecution that is not time-barred on the date the plea agreement is signed.

Waiver of Right to Challenge Conviction

 

The defendant acknowledges that under certain circumstances he is entitled to challenge his
conviction. By pleading guilty, the defendant waives his right to appeal or collaterally attack his
conviction in any proceeding, including but not limited to a motion under 28 U.S.C. § 2255 and/or
§ 2241. In addition to any other claims he might raise, the defendant waives his right to challenge
his conviction based on (1) any non-jurisdictional defects in the proceedings before entry of this
plea, (2) a claim that the statute(s) to which the defendant is pleading guilty is unconstitutional, and
(3) a claim that the admitted conduct does not fall within the scope of the statute. This waiver does
not preclude the defendant from raising a claim of ineffective assistance of counsel in an
appropriate forum.

Waiver of Right to Appeal or Collaterally Attack Sentence

The defendant acknowledges that under certain circumstances, he is entitled to challenge his
sentence. In consideration for the benefits offered under this agreement, the defendant agrees not to
appeal or collaterally attack the sentence in any proceeding, including but not limited to a motion
under 28 U.S.C. § 2255 and/or § 2241 if that sentence does not exceed 87 months of imprisonment,
a 3-year term of supervised release, a $300 special assessment, a $250,000 fine, and restitution in
any amount to be ordered by the Court, even if the Court imposes such a sentence based on an
analysis different from that specified above. The Government and the defendant agree that this
waiver applies regardless of whether the term of imprisonment is imposed to run consecutively to
Case 3:20-cr-00007-JCH Document9 Filed 01/15/20 Page 9 of 16

January 15, 2020 Letter to Susan R. Necheles and Stanley A. Twardy
Page 9

or concurrently with, in whole or in part, the undischarged portion of any other sentence that has
been imposed on the defendant at the time of sentencing in this case. Furthermore, the parties agree
that any challenge to the defendant’s sentence that is not foreclosed by this provision will be limited
to that portion of the sentencing calculation that is inconsistent with (or not addressed by) this
waiver. This waiver does not preclude the defendant from raising a claim of ineffective assistance
of counsel in an appropriate forum.

Waiver of Challenge to Plea Based on Immigration Consequences

The defendant understands that pleading guilty may have consequences with respect to his
immigration status if he is not a citizen of the United States. Under federal law, non-citizens are
subject to removal for a broad range of crimes, including the offense(s) to which the defendant is
pleading guilty. Likewise, if the defendant is a naturalized citizen of the United States, pleading
guilty may result in denaturalization and removal. Removal, denaturalization, and other
immigration consequences are the subject of a separate proceeding, however, and the defendant
understands that no one, including his attorney or the district court, can predict to a certainty the
effect of his conviction on his immigration status. The defendant nevertheless affirms that he wants
to plead guilty regardless of any immigration consequences that his plea may entail, even if the
consequence is automatic removal from the United States.

The defendant understands that he is bound by his guilty plea regardless of the immigration
consequences of the plea. Accordingly, the defendant waives any and all challenges to his guilty
plea and to his sentence based on those consequences, and agrees not to seek to withdraw his guilty
plea, or to file a direct appeal or any kind of collateral attack challenging his guilty plea, conviction
or sentence, based on the immigration consequences of his guilty plea, conviction or sentence. This
waiver does not preclude the defendant from raising a claim of ineffective assistance of counsel in
the appropriate forum.

ACKNOWLEDGMENT OF GUILT AND VOLUNTARINESS OF PLEA

The defendant acknowledges that he is entering into this agreement and is pleading guilty
freely and voluntarily because he is guilty. The defendant further acknowledges that he is entering
into this agreement without reliance upon any discussions between the Government and him (other
than those described in the plea agreement letter), without promise of benefit of any kind (other
than the concessions contained in the plea agreement letter), and without threats, force,
intimidation, or coercion of any kind. The defendant further acknowledges his understanding of the
nature of the offense to which he is pleading guilty, including the penalties provided by law. The
defendant also acknowledges his complete satisfaction with the representation and advice received
from his undersigned attorney. The defendant and his undersigned counsel are unaware of any
conflict of interest concerning counsel’s representation of the defendant in the case.
Case 3:20-cr-00007-JCH Document9 Filed 01/15/20 Page 10 of 16

January 15, 2020 Letter to Susan R. Necheles and Stanley A. Twardy
Page 10

SCOPE OF THE AGREEMENT

The defendant acknowledges that this agreement is limited to the undersigned parties and
cannot bind any other federal authority, or any state or local authority. The defendant
acknowledges that no representations have been made to him with respect to any civil or
administrative consequences that may result from this plea of guilty because such matters are solely
within the province and discretion of the specific administrative or governmental entity involved.
Finally, the defendant acknowledges that this agreement has been reached without regard to any
civil tax matters that may be pending or which may arise involving him.

COLLATERAL CONSEQUENCES

The defendant understands that he will be adjudicated guilty of each offense to which he has
pleaded guilty and will be deprived of certain rights, such as the right to hold public office, to serve
on a jury, to possess firearms and ammunition, and in some states, the right to vote. Further, the
defendant understands that if he is not a citizen of the United States, a plea of guilty may result in
removal from the United States, denial of citizenship, and denial of admission to the United States
in the future. The defendant understands that pursuant to section 203(b) of the Justice For All Act,
the Federal Bureau of Prisons or the United States Probation Office will collect a DNA sample from
the defendant for analysis and indexing. Finally, the defendant understands that the Government
reserves the right to notify any state or federal agency by which he is licensed, or with which he
does business, as well as any current or future employer of the fact of his conviction.

The defendant acknowledges that convictions under 18 U.S.C. §§ 664 and 669 disqualify
him from serving in the capacities described in Section 411 of ERISA, 29 U.S.C. § 1111, including
employment with, or service as a consultant or advisor to, employee benefit plans subject to Title 1
of ERISA, for a period that extends until 13 years after the date of the sentence or after the end of
any imprisonment resulting from conviction of the crimes described in this agreement, whichever is
later.

SATISFACTION OF FEDERAL CRIMINAL LIABILITY; BREACH

The defendant’s guilty plea with respect to Counts One and Two, if accepted by the Court,
will satisfy the federal criminal liability of the defendant in the District of Connecticut as a result of
his participation in the conduct that forms the basis of the Information in this case, as well as the
relevant conduct set out in the attached Stipulation and in the restitution provision of this Plea
Agreement. The Government (as defined above to be the United States Attorney’s Office for the
District of Connecticut) further agrees not to prosecute the defendant for the following further
additional other conduct currently known to the Government: (1) transactions involving proceeds of
any of the charged offenses; (2) conduct connected to or associated with the operation by the
defendant of bank accounts in the name of Em Kol Chai, (3) making false statements to the
Department of Labor related to the defendant’s participation in the charged conduct; (4) filing false
documents with the Department of Labor or IRS or other government agencies related to the BHCC
Pension Plan or employment taxes of the BHCC; and (5) any other conduct by the defendant in his
operation of the BHCC, Rosegarden, the BHCC Pension Plan, the BHCC Health Plan, and Em Kol
Chai.
Case 3:20-cr-00007-JCH Document9 Filed 01/15/20 Page 11 of 16

January 15, 2020 Letter to Susan R. Necheles and Stanley A. Twardy
Page 11

The defendant’s guilty plea with respect to Count Three, if accepted by the Court, will
satisfy the federal criminal liability of the defendant in the District of Connecticut as a result of his
participation in the conducted that forms the basis of the information in this case, and the relevant
conduct set out in the attached stipulation.

The defendant understands that if, before sentencing, he violates any term or condition of
this agreement, engages in any criminal activity, or fails to appear for sentencing, the Government
may void all or part of this agreement. If the agreement is voided in whole or in part, the defendant
will not be permitted to withdraw his guilty plea.

Moreover, in the event the defendant withdraws from this agreement prior to or after
pleading guilty to the charges identified above, or if, before sentencing, he violates any term or
condition of this agreement, engages in any criminal activity, or fails to appear for sentencing, the
Government will be released from its obligation under this agreement, and the defendant agrees
and understands that: (a) he thereby stipulates to the admissibility of the factual admissions
contained in this plea agreement, including the admissions contained in the Stipulation of Offense
Conduct and Relevant Conduct, in any case brought by the United States in any way related to the
facts referred to in this agreement; and (b) the defendant’s waiver of any defense based on the
statute of limitations or any other defense based on the passage of time in filing an indictment or
information, referred to herein, shall remain in full force and effect.

APPROVAL OF TAX DIVISION

The parties understand that the Government is still awaiting approval from the Tax Division
of the United States Department of Justice (“DOJ Tax Division”) for Count Three of the
information, charging a violation of 26 U.S.C. § 7202, and the resolution of that charge through this
plea agreement.. The parties agree that in the event the DOJ Tax Division does not give its
approval, this agreement will be null and void in its entirety.
Case 3:20-cr-00007-JCH Document9 Filed 01/15/20 Page 12 of 16

January 15, 2020 Letter to Susan R. Necheles and Stanley A. Twardy
Page 12

NO OTHER PROMISES

The defendant acknowledges that no other promises, agreements, or conditions have been
entered into other than those set forth in this plea agreement, and none will be entered into unless
set forth in writing, signed by all the parties.

This letter shall be presented to the Court, in open court, and filed in this case.
Very truly yours,

JOHN H. DURHAM
UNITED STATES ATTORNEY

DAVID E. NOVICK
NEERAJ N. PATEL
ASSISTANT UNITED STATES ATTORNEYS

The defendant certifies that he has read this plea agreement letter and its attachment(s) or
has had it read or translated to him, that he has had ample time to discuss this agreement and its
ttachment(sqQwith counsel and that he fully understands and accepts its terms.

\\s\yO

Date

 
 
   

CHAIM STER:
The Defendant

I have thoroughly read, reviewed and explained this plea agreement and its attachment(s) to
client who advises me that he understands and accepts its terms.

_| 2 ID
J NECHELES, ESQ: Date

for the Defendant

 
   
 
Case 3:20-cr-00007-JCH Document9 Filed 01/15/20 Page 13 of 16

January 15, 2020 Letter to Susan R. Necheles and Stanley A. Twardy
Page 13

STIPULATION OF OFFENSE CONDUCT AND RELEVANT CONDUCT

The defendant and the Government stipulate to the following offense conduct and relevant
conduct that give rise to the defendant’s agreement to plead guilty to the information:

At all times relevant, the defendant was the principal operator of the Bridgeport Health Care
Center (“BHCC”), Bridgeport Manor, and the Rosegarden Health and Rehabilitation Center LLC
(“Rosegarden”), which were privately owned nursing and rehabilitation facilities in Connecticut.

1. Offense Conduct and Relevant Conduct Related to Violation of 18 U.S.C. § 664

The defendant was the trustee of the Bridgeport Health Care Center, Inc. Retirement Plan
(the “BHCC Pension Plan”). The BHCC Pension Plan was a collectively bargained benefit to
employees of the BHCC and related entities, and was an employee pension benefit plan regulated
pursuant to the Employee Retirement Income Security Act of 1974 (ERISA).

The organization Em Kol Chai was registered as an Internal Revenue Code Section
501(c)(3) entity that identified itself as a religious charity. The Corporate Resolution for Em Kol
Chai dated November 28, 2002, listed the defendant as president. The defendant opened bank
accounts in the name of Em Kol Chai that received and spent money originating with the BHCC
Pension Plan. Em Kol Chai was not an investment vehicle, nor was it designed to generate income.

Between in or about January 2011 and August 2013, in the District of Connecticut and
elsewhere, the defendant willfully converted to his own use and the use of Em Kol Chai and other
individuals and entities, approximately $3,860,018 from the BHCC Pension Plan. On April 11,
2012, the defendant caused the return of $60,018 to the BHCC Pension Plan, resulting in an
aggregate loss to the BHCC Pension Plan of $3.8 million.

Additionally, between in or about 2013 through in or about 2018, in the District of
Connecticut and elsewhere, the defendant willfully converted to his own use and the use of the
Bridgeport Health Care Center and related entities approximately $303,828 from an annuity at
Washington National Insurance Company that was held as an investment by the BHCC Pension
Plan.

In total, the defendant willfully converted to his use and the use of others $4,103,828 from
the BHCC Pension Plan.

2. Offense Conduct and Relevant Conduct Related to Violation of 18 U.S.C. § 669

Pursuant to collective bargaining agreements with two unions, BHCC was required to
provide and pay for health insurance benefits to active employees.

Beginning in or about October 2010, the Bridgeport Health Care Center, Inc. Health Benefit
Plan (the “BHCC Health Plan”) was a self-funded employee welfare benefit plan, regulated
pursuant to ERISA, and a health care benefit program under 18 U.S.C. § 24(b), that offered
Case 3:20-cr-00007-JCH Document9 Filed 01/15/20 Page 14 of 16

January 15, 2020 Letter to Susan R. Necheles and Stanley A. Twardy
Page 14

medical, vision, dental and pharmacy benefits to certain BHCC employees. BHCC was the Plan
Sponsor, Plan Administrator and Named Fiduciary for the Plan.

As a self-funded plan, the BHCC Health Plan was funded through BHCC’s general assets.
In addition, employees who wished to participate in the BHCC Health Plan contributed a specified
amount to the plan through weekly payroll deductions.

Between October 1, 2014 and September 30, 2015, BHCC also maintained stop-loss
insurance coverage through Zurich American Insurance Company (“Zurich”). The stop-loss policy
provided coverage for covered claims that exceeded $100,000. The application for the policy for
this period was signed by the defendant as President of BHCC.

In or about late 2014 and early 2015, the spouse of a covered BHCC employee incurred
significant medical expenses at Yale New Haven Hospital. This claim triggered reimbursement
under the Zurich stop-loss policy.

In or about February 2015, in the District of Connecticut, the defendant intentionally
misapplied the money of the BHCC Health Plan by diverting $305,608.06 in money from Zurich
that was intended to pay for the health claim, and instead used it for other purposes, including Em
Kol Chai, the operation of the BHCC, and for the defendant.

The defendant understands that the Government will present additional evidence regarding
the defendant’s operation of the BHCC Health Plan to the Court for purposes of sentencing, and
will request that it be considered under 18 U.S.C. § 3553. All BHCC Health Plan participants will
be given the opportunity to submit statements and/or address the Court at sentencing. In so
agreeing, the defendant does not concede that the BHCC Health Plan participants are victims of a
crime under 18 U.S.C. §§ 3663, 3663A, and 3771.

Similarly, the Government understands that the defendant may present his own evidence
and arguments regarding the BHCC Health Plan.

3. Offense Conduct and Relevant Conduct Related to Violation of 26 U.S.C. § 7202

As principal operator of the BHCC and Rosegarden, the defendant had a duty to collect,
account for, and pay over employment taxes collected from BHCC employees.

From at least January 1, 2017 through and including the First Quarter of 2018, the defendant
willfully failed to, and willfully caused BHCC and Rosegarden to fail to, pay over employment
taxes it collected from BHCC and Rosegarden employees (the “Employee Portion”). From at least
January 1, 2017 through and including the Second Quarter of 2018, the defendant willfully failed
to, and willfully caused BHCC and Rosegarden to fail to, pay BHCC and Rosegarden’s share of
employment taxes (the “Employer Portion”). The total tax loss resulting from the defendant’s
conduct is $4,356,409.85, as follows:
Case 3:20-cr-00007-JCH Document9 Filed 01/15/20 Page 15 of 16

January 15, 2020 Letter to Susan R. Necheles and Stanley A. Twardy

Page 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2017 2018
Ql Q2 Q3 Q4 Ql Q2

Employee Portion
BHCC $240,637.31 | 492,942.98 | 648,877.65 - 817,578.53 -
Rosegarden N/A 14,613.34 110,326.67 23,443.03 | 112,952.59 -
Employer Portion
BHCC 302,410.43 | 307,734.80 | 320,670.93 214,703.76 | 338,615.11 173,916.53
Rosegarden N/A 49,217.17 59,795.99 51,258.33 | 50,714.25 26,000.45
Total 543,047.74 | 864,508.29 | 1,139,671.24 | 289,405.12 | 1,319,860.48 | 199,916.98

 

 

 

 

 

The defendant acknowledges that he was repeatedly warned of his obligation to make
payments of the above tax obligations and the consequences of failing to do so, to include civil and
criminal consequences.

This written stipulation is part of the plea agreement. The defendant and the Government
reserve their right to present additional offense conduct and relevant conduct to the Court in
connection with sentencing.

‘Warns. ASies.,

oe

CHAIM STERN*
The Defendant

|

er \ NA g/d
SUSAN R. NECHELDES? ESQ.

Attdrney for the Defendant

-

DAVID E. NOVICK
NEERAJ N. PATEL
ASSISTANT UNITED STATES ATTORNEYS

 
Case 3:20-cr-00007-JCH Document9 Filed 01/15/20 Page 16 of 16

January 15, 2020 Letter to Susan R. Necheles and Stanley A. Twardy
Page 16

RIDER CONCERNING RESTITUTION

The Court shall order that the defendant make restitution under 18 U.S.C. § 3663A for his
violations of 18 U.S.C. §§ 664 and 669 (and relevant conduct), and may order the defendant to
make restitution under 18 U.S.C. § 3663 for his violation of 26 U.S.C. § 7202 (and relevant
conduct) to the IRS as follows:

1. Ifthe offense resulted in damage to or loss or destruction of property of a victim of the offense:
A. Return the property to the owner of the property or someone designated by the owner; or
B. Ifreturn of the property is impossible, impracticable, or inadequate, pay an amount equal to:

The greater of -
(1) the value of the property on the date of the damage, loss, or destruction; or

(ID the value of the property on the date of sentencing, less the value as of the date the
property is returned.

2. In the case of an offense resulting in bodily injury to a victim —

A. Pay an amount equal to the costs of necessary medical and related professional services and
devices related to physical, psychiatric, and psychological care; including non-medical care
and treatment rendered in accordance with a method of healing recognized by the law of the
place of treatment;

B. Pay an amount equal to the cost of necessary physical and occupational therapy and
rehabilitation; and

C. Reimburse the victim for income lost by such victim as a result of such offense;

3. Inthe case of an offense resulting in bodily injury that results in the death of the victim, pay an
amount equal to the cost of necessary funeral and related services; and

4, In any case, reimburse the victim for lost income and necessary child care, transportation, and
other expenses incurred during participation in the investigation or prosecution of the offense or
attendance at proceedings related to the offense.

The order of restitution has the effect of a civil judgment against the defendant. In addition
to the Court-ordered restitution, the Court may order that the conditions of its order of restitution be
made a condition of probation or supervised release. Failure to make restitution as ordered may
result in a revocation of probation, 18 U.S.C. § 3565, or a modification of the conditions of
supervised release, 18 U.S.C. § 3583(e). Failure to pay restitution may also result in the defendant
being held in contempt, or the defendant’s re-sentencing to any sentence which might originally
have been imposed by the Court. See 18 U.S.C. §§ 3613A, 3614. The Court may also order that
the defendant give notice to any victim(s) of his offense under 18 U.S.C. § 3555.
